NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued February 27, 2018
                                 Decided April 10, 2018

                                          Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 17-1624

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Indiana,
                                               Fort Wayne Division.

       v.                                      No. 1:12-cr-00082-TLS-SLC-1

CHRISTIAN SHELTON,                             Theresa L. Springmann,
     Defendant-Appellant.                           Chief Judge.

                                        ORDER

        Christian Shelton challenged his aggregate sentence of 240 months’
imprisonment in light of Dean v. United States, 137 S. Ct. 1170 (2017), contending that the
district court committed plain error in not considering his 60-month minimum sentence
under 18 U.S.C. § 924(c) when it imposed on him a consecutive 180-month sentence for
maintaining a drug-involved premises, 21 U.S.C. § 856. (Shelton also received a
120-month sentence, to run concurrently with his drug-offense sentence, for illegally
possessing a firearm, 18 U.S.C. § 922(g).) We issued a limited remand to the district
court judge to determine whether she would impose the same sentence now that Dean
No. 17-1624                                                                            Page 2

permits her to reduce the sentence for predicate offenses because of the minimum
§ 924(c) sentence. See United States v. Shelton, No. 17-1624, 2018 WL 1393743, at *2
(7th Cir. Mar. 20, 2018).

      The district court judge has responded that she would have imposed on Shelton
an identical sentence of 240 months’ imprisonment. Since Shelton’s sentence would
remain the same he cannot show plain error. See United States v. Paladino, 401 F.3d 471,
483–84 (7th Cir. 2005). We will therefore set aside his sentence only if it is unreasonable.
See United States v. Adams, 879 F.3d 826, 829 (7th Cir. 2018).

       Shelton argues that his 180-month sentence for his drug and firearm-possession
convictions is unreasonable because his drug offense, alone, would merit a Guidelines
range of only 46 to 57 months. But the district court properly found that in addition to
the instant drug offense, Shelton had two prior robbery convictions, rendering him a
career offender under U.S.S.G. § 4B1.1(a). That designation, coupled with his § 924(c)
conviction, exposed him to a 360-months-to-life Guidelines range. See id. § 4B1.1(c).
Shelton’s total sentence was well below that range, and a below-Guidelines sentence,
like a within-Guidelines sentence, is presumed reasonable, see United States v. Gumila,
879 F.3d 831, 837 (7th Cir. 2018). That presumption applies even if the sentence is based
on the career-offender Guidelines, see United States v. Smith, 721 F.3d 904, 907 (7th Cir.
2013), and Shelton presents no persuasive reason to rebut it.
                                                                                AFFIRMED